Citation Nr: 0428420	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for left foot disorder.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of right hip fracture. 

6.  Entitlement to a rating in excess of 10 percent for 
residuals of left hip fracture.  

7.  Entitlement to a rating in excess of 10 percent for 
fracture of the scaphoid bone, right wrist.  

8.  Entitlement to a compensable rating for right knee 
disability, characterized as arthritic changes of the right 
knee.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from June 1993 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

In a January 2004 decision, the RO increased the rating for 
the veteran's right hip, left hip, and right wrist disorders 
to 10 percent, respectively.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specific disability rating for the service- connected 
disability; VA is required to consider entitlement to all 
available ratings for that condition.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran is service connected for neurological pathology 
of the right lower extremity.  At issue, herein, is the 
question of right knee arthritis and residuals of a right hip 
fracture.  This discussion does not effect or otherwise 
concern the rating assigned for the neurological pathology 
which is separate and distinct from the orthopedic findings 
concerning the right hip and knee discussion herein.

In June 2003, the veteran gave testimony at a video- 
conference hearing before the undersigned Veterans Law Judge. 
A transcript of the hearing is of record.

The issues of entitlement to service connection for headaches 
and tinnitus, and the issues of entitlement to increased 
ratings for a right hip disorder; left hip disorder; right 
wrist disorder, and right knee disorder are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  It has not been shown, by credible, competent evidence, 
that appellant presently has a chronic or continuing left 
knee disability.  No acquired disability related to service 
connected disorders has been identified.

2.  It has not been shown, by credible, competent evidence, 
that appellant presently has a chronic or continuing left 
foot disability.  No acquired disability related to service 
connected disorders has been identified.


CONCLUSIONS OF LAW

1.  Appellant does not have a chronic acquired left knee 
disability that was incurred in or aggravated by peacetime 
service, or was proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

2.  Appellant does not have a chronic left foot disability 
that was incurred in or aggravated by peacetime service, or 
was proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the December 2001 letter, provided to the veteran, the 
veteran was on notice that the evidence needed to 
substantiate his claims.  He was informed that evidence of a 
current physical or mental disability and a relationship 
between a current disability and an incident or event in 
service was needed.  

In the September 2002 supplemental statement of the case, the 
RO provided the veteran the complete text of 38 C.F.R. 
§ 3.159, implementing 38 U.S.C.A. §§ 5103 and 5103A.  This 
put the veteran on notice that VA would obtain VA records and 
other records he identified, that he should provide any 
evidence in his possession that pertained to the claims, and 
that he had 30 days to respond to the request for information 
or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

II.  Entitlement to service connection for 
a left knee disorder, and
a left foot disorder

The available service medical records are negative for 
complaints, treatment, or diagnoses for either a left knee 
disorder or left foot disorder.

The post-service medical evidence contains no probative 
evidence of the clinical presence a left knee disorder or a 
left foot disorder.  For example, the veteran has complained 
of left knee pain, however, VA radiographs of left knee taken 
in April 2001 revealed no degenerative changes and there was 
no evidence of joint space narrowing or acute injury.  VA 
radiographs of the left foot taken in October 2000 revealed 
no significant arthritic changes, malalignment, or fracture 
injury.  Thus, while there have been complaints of pain in 
the left foot and the left knee, there is no competent 
evidence showing any objective identifiable impairment or 
disorder.  Thus, there is nothing to service connect.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Here, the Board notes that it has considered the veteran's 
assertions to the effect that he has a left knee disorder and 
a left foot disorder related to his in-service motorcycle 
accident and service-connected disabilities.  As the record 
does not establish that the veteran possesses a recognized 
degree of medical training or knowledge, his own opinions as 
to medical diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has either an 
acquired left knee disorder or an acquired left foot disorder 
related to service, or secondary to a service-connected 
disability.  As noted, absent proof of a present disability, 
there can be no valid claim.  

As noted, since there is no medical evidence of current 
existence of a left knee disorder, or a left foot disorder, 
service connection for those disabilities cannot be granted.  
Brammer, 3 Vet. App. at 225.  As such there is nothing to 
service connect.


ORDER

Entitlement to service connection for left knee disorder is 
denied.

Entitlement to service connection for left foot disorder is 
denied.  


REMAND

As noted above, the appeal, as to the remaining issues, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

Regarding the service connection issues of headaches and 
tinnitus, it appears that additional development is needed.  
The record reflects that the veteran was involved in a 
motorcycle accident during service.  He has contended that he 
has had headaches and tinnitus since that event.  It is not 
clear that all pertinent records have been obtained.  
Specifically, while the Physical Evaluation Board report at 
separation makes no reference to tinnitus or headaches, the 
records of the post-accident hospitalization do not seem to 
be on file.  Reference is also made to a Medical Evaluation 
Board Report that does not appear to be readily available.  
It is possible that the initial request for medical records 
was made before all records were combined.  In any event, 
additional an additional request for pertinent records would 
seem indicated.  (These records are not pertinent to the 
issues decided above as there is no evidence of current 
disability of the left foot or knee, and, in the absence of 
current disability, in-service findings would not provide a 
basis to service connect any disorder where none is currently 
found.)

In addition, at a personal hearing on appeal, the veteran 
testified that he had received private treatment for 
headaches and tinnitus, and the that private health care 
provider had attributed these complaints to the in-service 
accident.  It does not appear that these records were ever 
sought.  It is noted that in the past the veteran had not 
responded to a request to provide evidence.  Nevertheless, in 
view of the testimony given, additional development on this 
point now seems indicated.  

With respect to the veteran's increased rating issues, a 
review of the record reveals that he was afforded VA 
examinations in October 2003 and December 2003 and that the 
reports from those examinations are currently associated with 
the veteran's claims file.  Nevertheless, the examination 
reports do not include the objective clinical findings 
necessary to evaluate the veteran's service-connected 
disorders under the Schedule for Rating Disabilities.  See 38 
C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5252 (2003).

In this regard, the Board observes that the VA examination 
reports do not provide a complete characterization as to the 
severity and manifestations of the veteran's service- 
connected wrist, right knee, and bilateral hip disorders.  In 
addition, the VA examination reports did not provide an 
adequate description of functional loss due to pain, weakened 
movement, and fatigability pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled).  Accordingly, the Board finds that the veteran 
should be afforded an additional VA examination in order to 
assess the severity, symptomatology, and manifestations of 
his bilateral hip disorders.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

During his personal hearing before the undersigned, the 
veteran testified that his service-connected disabilities had 
increased in severity since his last examinations.  The Board 
is of the opinion that the veteran should be afforded a 
thorough and contemporaneous VA orthopedic examinations.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain, with the 
assistance of the appellant as needed, 
copies of any additional VA or private 
records pertaining to treatment of the 
veteran's service-connected disabilities 
on appeal not currently associated with 
the claims file.  In addition, the 
veteran should provide the names, 
addresses, and approximate dates of 
treatment for headaches and tinnitus 
since separation from service.  His 
assistance in obtaining the private 
records referred to at the personal 
hearing should be requested as needed.  
The RO should also make an additional 
attempt to obtain additional service 
medical records, to include those during 
the treatment for the motorcycle accident 
and any Medical Evaluation Board report 
done.  If the attempt to obtain any of 
these records is unsuccessful, the claims 
file should reflect the efforts made to 
obtain the records.

2.  Schedule the veteran for VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected right knee disorder, 
right hip and left hip disorders.  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected right knee, 
right and left hip disabilities.  Please 
also discuss the rationale of all 
opinions provided. 

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his right knee, right 
and left hip pain.  Report the range of 
motion measurements for his hips and 
right knee, as well as indicate what 
would be the normal range of motion.  The 
examiner must also include an explanation 
as to any findings of arthritis, antalgic 
gait, absence of laxity, and instability, 
as well as any findings of fixed 
deformity, or stiffness.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
excess fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, etc., please indicate this, 
too.  Any indications the veteran's 
complaints of pain or other 
symptomatology are not in accord with the 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he/she is asked to indicate that he or 
she has reviewed the claims folder.

The examiner(s) should provide a complete 
rationale for all opinions or conclusions 
expressed.

3.  With respect to the appellate issue 
involving the right wrist disability, the 
RO should arrange appropriate VA 
examination, such as orthopedic 
examination.  All indicated tests and 
studies should be performed, such as 
range of motion studies of the right 
wrist expressed in degrees.  The 
examiner(s) should describe all clinical 
manifestations reasonably attributable to 
the service-connected right wrist 
disability in adequate detail.  For 
example, the examiner(s) should indicate 
whether the service-connected right wrist 
disability result in weakened movement, 
excess fatigability, or incoordination; 
and if so, describe the nature and 
severity thereof.  The examiner should 
indicate whether any painful wrist motion 
is clinically elicited, and if so, the 
nature, location, and intensity of the 
pain should be described in detail.  Any 
objective indications of such pain should 
be described.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2003).  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected right wrist 
disability should be described in detail, 
including whether appellant has loss of 
use of the right hand.

The examiner(s) should provide a complete 
rationale for all opinions or conclusions 
expressed.

4.  With respect to the claims for 
service connection for tinnitus and 
headaches, a review of all medical 
records obtained should be undertaken.  
If there is evidence of continuing 
tinnitus or headaches, appropriate 
examination should be scheduled to 
ascertain the etiology of the pathology 
noted.  If continuing headaches or 
tinnitus are not clinically established 
by competent evidence, examination may 
not be indicated.

If, as to any of the medical questions 
raised, a determination cannot be made 
without resort to speculation, that too 
should be noted in the claims folder.

5.  After all of the above development is 
complete, the RO shall review all of the 
evidence obtained since the last 
supplemental statement of the case 
(SSOC), including any additional evidence 
submitted by the appellant.  To the 
extent that any benefits sought on appeal 
remain denied, a SSOC shall be issued 
and, if all is in order, return the case 
to the Board for further appellate 
review. The veteran and his 
representative should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



